 610DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion Insular de Trabajadores Industriales Y Con-strucciones Electricas,FLT andElectricalMechani-cal Service Co., Inc.Case 24-CB-786April 25, 1972DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn February 29, 1972, Trial Examiner Ramey Do-novan issued the attached Decision in this proceed-ing.Thereafter, Charging Party filed exceptions, asupplement thereto, and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisRecommended Order as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatRespondent, Union Insular de Trabajadores Industr-ialesY Construcciones Electricas, FLT, its officers,agents, and representatives shall take the action setforth in the Trial Examiner's Recommended Order asherein modified.Delete the present paragraph 2(a) and substitute thefollowing paragraphs (a) and (b) therefor, reletteringthe present paragraph (b) as paragraph (c):"(a) Post at conspicuous places at its business of-fices or meeting halls copies of the attached noticemarked "Appendix." Copies of said notice, in Englishand Spanish, on forms provided by the Regional Di-rector for Region 24, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto members are customarily posted. Reasonable steps,shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial."(b) Sign and mail copies of said notice to the Re-gional Director for Region 24 for posting by ElectricalMechanical Service Co., Inc., it being willing, at itsLevittown project and all locations where notices toits employees are customarily posted."TRIAL EXAMINER'S DECISIONRAMEY DONOVAN, Trial Examiner: The charge was filedagainst the above union on November 15, 1971, by Elec-trical Mechanical Service Co., Inc. On December 27, 1971,the complaint was issued,alleging that Respondent Union,on or about October 5, 1971, engaged in specified acts thatrestrained and coerced employees in violation of Section8(b)(1)(A) of the Act. Respondent's answer, filed on Janu-ary 17,1972, denied the commission of the alleged unfairlabor practices. A hearing was held at Hato Rey, PuertoRico, on February 9, 1972, with all parties represented bycounsel.At the inception of the hearing on February 9, 1972, theGeneral Counsel had, in communication with the parties,endeavored to bring about a settlement of the case butwithout success.When the hearing was opened and after the GeneralCounsel's initial witness had been sworn,Respondent'scounsel stated on the record that he desired to make amotion that he believed would "shorten or practically putan end to the hearing as far as we are concerned ... andthat Respondent "will not contest the allegation or factscontained or charged in the complaint." Thereafter Respon-dent moved to withdrawits answerto the complaint. TheTrial Examiner informed Respondent's counsel as follows:TRIAL EXAMINER: Mr. Nazario, you understand thatwith the withdrawal of the answer, that I will write adecision, finding that the Union has engaged in theunfair labor practices alleged in the complaint.MR. NAZARIO: Yes, I do.TRIAL EXAMINER. All right. And there will be an orderto cease and desist and post a notice.MR NAzuuo: That is correct, sir.Respondent stated that it was not contesting the allegationsof the complaint and was moving to withdraw its answerbecause it considered that the outstanding charge and com-plaint were blocking the processing of its petition in a repre-sentation case for certification as collective-bargainingagent for the Charging Party's employees.The Charging Party, but not the General Counsel, object-ed to the granting of Respondent's motion to withdraw itsanswer to the complaint and urged that Respondent shouldbe required to stipulate and admit the complaint allegationsof unfairlabor practices,and, in the absence of such astipulation,evidence should be introduced to sustain thecomplaint.The TrialExaminer overruled the ChargingParty's objection and granted Respondent's motion to with-draw its answer to the complaint, stating that he consideredthe withdrawal of the answer to be an admission of theallegations of the complaint and that the taking of evidencein support of the complaint would serve no useful pur-pose.'On February 10, 1972, theGeneral Counsel served on the Trial Examinerand theother parties a motion for reconsideration with respect to the datefor filing briefs in the case.On thesame daythe ChargingParty served onthe Trial Examiner and the General Counsel anopposition to the abovemotion Also, on February 10, 1972, the GeneralCounsel and counsel for theCharging Party appearedbeforethe Trial Examinerand stated their re-spective positions.Thereafter,on February 10, 1972,the Trial Examinerorally informedthe aforementioned counsel that he was setting the date ofFebruary 25, 1972,for the filing of briefs. A written order to the foregoingeffect wasthen prepared and served on the parties.The aforesaid motion,opposition, and orderare hereby incorporated into the record as Tx. Exh.1(a), (b), and (c), respectively.196 NLRB No. 105 UNION INSULAR de TRABAJADORES INDUSTRIALES611FINDINGSAND CONCLUSIONS1. JURISDICTIONElectricalMechanical ServiceCo., Inc.,herein the Em-ployer,is a Puerto Rico corporation that maintains its officeand place of business at Santurce,Puerto Rico,where it isengaged in the installation and maintenanceof electricalmaterials and equipment throughout the island of PuertoRico.During the past year, a representative period, the Em-ployer,in the course and conduct of its operations, pur-chased goods and materials valued in excess of $50,000from suppliers, including General Electric Puerto Rico,Inc., whose operations meet the Board's'urisdictional stan-dards other than indirect inflow or outflow.The Employer is now,and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.Respondent Union, Union Insular de Trabajadores In-dustriales Construcciones Electricas,FLT, is and has beenat all times material,a labor organizationwithin themeaning of Section 2(5) of the Act.IITHEUNFAIR LABOR PRACTICESPedro Rodriguez is an organizer for Respondent Unionand a member of the Union's board of directors. A strikewas commenced by Respondent against the Employer at its1.Cease and desist from restraining or coercing employeesin the exercise of rights guaranteed by Section 7 of the Act,by attacking,damaging,or destroying the property of Elec-tricalMechanical Service Co.,Inc., or the property of anyother employer,or by brandishing pipes or similar objectsand threatening to assault employees or Arthur L. Harris orother employers,when an object or purpose of such conductis to compel employees to engage to a strike;or otherwiseby restraining or coercing employees by similar or relatedconduct,to restrain or coerce employees in the exercise ofrights guaranteed by Section 7 of the Act.2. Take the following affirmative action to effectuate thepolicies of the Act.Post at its office and meeting hall inPuerto Rico and at the Levittown projects of the Employer,Electrical Mechanical Service Co.,Inc., in Vega Baja, Puer-to Rico,the Employer willing as to the Levittown projects,copies of the attached notice marked"Appendix."Copiesof said notice,in English and Spanish,on forms providedby the Regional Director for Region 24, after beingsignedby Respondent's representative,shall be posted by Respon-dent immediately upon receipt thereof,and be maintainedfor it for 60 consecutive days thereafter,in conspicuousplaces,including all places where notices to members oremployees are customarily posted.Reasonable steps shallbe taken to ensure that such notices are not altered,defaced,or covered by other material.(b) Notify the Regional Director, Region 24,in writing,within 20 days from receipt of this Decision,what steps havebeen taken to comply herewith.4Levittownprojects inVegaBaja,Puerto Rico, on or aboutOctober 4,1971.2 In the event no exceptions are filed as providedby Sec.102.46 of theOn October 5, 1971, at the above-mentioned LevittownRules and Regulations of theNational LaborRelations Board,the findings,project,known asPlanning Unit 7, Pedro Rodriguez,lead-conclusions,and recommendedOrderherein shall, asprovidedin Sec.102.48ing strikersRamon Muiero, Miguel Caraballo, Cesar E.of the Rules and Regulations,be adopted by the Boardand become itsRivera,and some unidentifiedotherpersons,attacked,findings, conclusions, and Order, and all objectionsthereto shall be deemeddamaged, and destroyed the Employer's property by,interwaivedfor all purposes.In theevent that the Board's Order is enforcedby a Judgmentof a Unitedalia,rippingconduitoff floor slabs and brandished 2-footStatesCourtof Appeals,the words in the notice reading "Posted By Orderlong steel pipes andthreatenedto assaultand injure theOf TheNational Labor Relations Board"shall be changed to read"PostedEmployer's employees who were thenworking onthe afore-PursuantTo A Judgment Of The United States Court Of AppealsEnforcingdescribed jobsite,as well as threateningto assault,in theAn Order Of The National LaborRelations Board."presenceof the employees, Arthur L. Farris, the presidentJ In the event that this recommended Order is adopted by the Board afterof theEmplo er.exceptions have beenfiled,this provision shall be modifiedto read: "NotifyIt is foundythatRespondent engaged inthe foregoingthe Regional Director for Region24, in writing, within 20 days fromthe dateconduct in order to compel employees of the Employer toof this Order, whatsteps the Respondent has takento complyherewith."engage in the strike above mentioned.Such conduct of Re-spondent is found to have restrained and coerced employeesin the exercise of rightsguaranteedby Section 7 of the Actand is thereforefound to bea violation of Section8(b)(1)(A)of the Act.CONCLUSIONS OF LAWBy conduct and for the purpose hereinabove describedand found, Respondenthas restrainedand coerced employ-ees in the exerciseof rightsguaranteedby Section 7 of theAct and has violatedSection8(b)(1)(A) of the Act.THE REMEDYHaving found that Respondent has violated the Act incertain respects, it willbe recommended that it cease anddesist from such conduct and post notices to that effect.RECOMMENDED ORDER 2UnionInsularDe TrabajadoresIndustrialesY Construc-cions Electricas,FLT, its officers,agents,and representa-tives, shall:APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency Of The UnitedStates GovernmentWe hereby inform and advise you that:WE WILL NOTrestrainor coerce employees in the exer-cise of their rights guaranteedin Section7 of the Na-tionalLabor Relations Act.WE WILL NOT attack, damage, or destroy the propertyof Electrical Mechanical Service Co., Inc., nor will wethreatento assaultemployees or employers for the pur-pose of compelling employees to engage in a strike orotherwiserestrainor coerce employees in the exerciseof their rights under the National Labor Relations Act.UNIONINSULAR DE TRABAJADORES IN-DUSTRIALESY CONSTRUCCIONES ELEC-TRICAS, FLT(Employer) 612DECISIONSOF NATIONALLABOR RELATIONS BOARDDatedByfrom the date of posting and must not be altered, defaced,(Representative)(Title)or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-This is an official notice and must not be defaced byed to the Board's Office, Pan AmBuilding,Seventh Floor,anyone.Post Office Box U U, 255 Ponce de Leon Avenue, HatoThis notice must remain posted for 60 consecutive daysRey, Puerto Rico 00919, Telephone 764-2424.